FILED
                            NOT FOR PUBLICATION                             JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: NIKKI POOSHS,                             No. 08-73153

                                                 D.C. No. 3:04-cv-01221-PJH
NIKKI POOSHS,

              Petitioner,
                                                 MEMORANDUM *
  v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

              Respondent,

PHILLIP MORRIS USA, INC.; PHILIP
MORRIS COMPANIES, INC.; R.J.
REYNOLDS TOBACCO HOLDINGS,
INC.; R.J. REYNOLDS TOBACCO
COMPANY; NABISCO GROUP
HOLDINGS CORP.; NABISCO INC.;
BROWN AND WILLIAMSON
TOBACCO CORPORATION,
individually and as successor by merger to
The American Tobacco Company and its
predecessors in interest; BRITISH
AMERICAN TOBACCO COMPANY
PLC; LORILLARD TOBACCO
COMPANY; LORILLARD INC.;
LIGGETT GROUP INCORPORATED;


          *
                       This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
LIGGETT & MYERS INC.; LIGGETT
AND MYERS TOBACCO COMPANY;
VECTOR GROUP LTD.; HILL &
KNOWLTON INC; TOBACCO
INSTITUTE, INC.; COUNCIL FOR
TOBACCO RESEARCH USA
INCORPORATED; DNA PLANT
TECHNOLOGY, CORPORATION;
SAFEWAY INC.,

               Real Parties in Interest.



                    Appeal from the United States District Court
                            Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                      Argued and Submitted December 12, 2008
                              San Francisco, California


Before: B. FLETCHER and McKEOWN, Circuit Judges, and HART, District
Judge.**

          The Petition for Writ of Mandamus is DENIED.




          **
                        The Honorable William T. Hart, Senior District Judge for
the Northern District of Illinois, sitting by designation.


                                           -2-                               08-73153